Title: From Thomas Jefferson to Steuben, 15 February 178[1]
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feby. 15th. 1780 [1781].

I received last night a letter from Genl. Green referring me for particulars to you. However he gives me enough to convince me that reinforcements of Militia must be sent him. I think the most speedy and effectual reinforcement would be the Militia of Rockbridge, Augusta, Rockingham and Shenandoah now encamped below, provided they can be induced to go willingly. The length of their march heretofore and having been some time in service seems to give them a right to be consulted. I leave the detaching them to the aid of Genl. Green to your better judgment. Should you approve of it and think it necessary to call other militia to take their place, I will order others. Besides this reinforcement to Genl. Green, I propose to order from Washington, Montgomery and Botetourt 540 (riflemen) and from Pittsylvania and Henry 480  These will want Arms. To these add the detachment at Chesterfeild Court House. I send out to-day the Orders to Washington, Montgomery, Botetourt, Pittsylvania and Henry. If you would advise any more, and think they can be armed, more shall be sent.
I have the honor to be with great respect, Sir, Your Mo. Obedt. hble. Servt.,

Th: Jefferson

